BROWN, P. J.
—We are of the opinion that this proceeding cannot be maintained against the appellant, as county treasurer, but that the relator must prosecute his claim against the city of Brooklyn, or the proper officer thereof. The consolidation act (Laws 1895, c. 954, § 3) provides that :
“ All charges and liabilities now "existing against said county or Avhich may hereafter arise or accrue in said city and county, and which, but for this act would be charges against or liabilities of said county, shall, from the date aforesaid (to wit, the 1st day of January, 1896), for the purpose of the enforcement thereof be deemed and taken to be charges against or liabilities of said corporation, the city of Brooklyn, and shall be defrayed or ansAvered unto by it.”
The relator’s claim is for salary for a period subsequent to January 1, 1896, under an employment by the board of supervisors, and falls clearly within the terms of the section quoted. *884It is unnecessary, therefore, to express any opinion upon the merits of the claim.
The order will be reversed, and the motion denied, with $10 costs and disbursements.
All concur.